—In a discovery proceeding, inter alia, to recover title to real property allegedly belonging to the estate of the decedent, the appeal is from so much of an order of the Surrogate’s Court, Queens County (Nahman, S.), dated June 9, 1995, as denied the appellant’s motion to dismiss the petition, granted the motion of the petitioner-executor for partial summary judgment, and directed the appellant to transfer and convey sole title and ownership of certain real property to her.
Ordered that the order is affirmed insofar as appealed from, with costs payable to respondent.
The stipulation entered into between the appellant and his deceased wife clearly expressed the parties’ intention to terminate their tenancy by the entirety with respect to the subject premises, and transfer sole ownership of the property to the wife (see, General Obligations Law § 3-309; Matter of Violi, 65 NY2d 392). Accordingly, the Surrogate’s Court properly directed the appellant to transfer and convey sole title and ownership of the property to the petitioner, the executor of the estate of the deceased wife (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Zuckerman v City of New York, 49 NY2d 557).
The appellant’s remaining contentions are without merit. Bracken, J. P., Pizzuto, Santucci and Florio, JJ., concur.